DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 20130209217 to Butler in view of US Publication 20170016338 to Porter.
As to claim 1, Butler discloses A gas turbine nozzle with nozzles formed integrally through an inner endwall and an outer endwall (Fig 1, 4; Par 0058), wherein the inner endwall has an upstream connection portion (A, below), a downstream connection portion (B, below), and an inner endwall body (150), the upstream connection portion extending radially inward and being connected to an inner turbine diaphragm (C, below), the downstream connection portion being located downstream from the upstream connection portion, extending radially inward and being connected to the inner turbine diaphragm (Figure below), and the inner endwall body extending from upstream toward downstream and the upstream connection portion and the downstream connection portion being formed on the inner endwall body (Figure below), and the inner endwall body has a digging area (147) that is dug radially outward in a position between the upstream connection portion and the downstream connection portion, and an impingement cooling plate (145) is installed on a surface of the digging area.
While Butler discloses that this system is for a turbine nozzle that is immobile (Par 0002-0003) and shows that the lower platform is connected to a structure it does not specifically disclose that the structure is a turbine diaphragm. 
Porter discloses how it is commonly known that a cooled turbine nozzle inner platform is attached to a turbine diaphragm (Fig 3, 206).
At the time of invention, it would have been obvious to one of ordinary skill in the art that the structure of Butler that the vane platform attaches to is a turbine diaphragm using the teachings of Porter as this would have allowed effective sealing of the system on the inner platform side to prevent the escape of hot air while providing the desired pathway for cooling air as intended by Butler.



    PNG
    media_image1.png
    754
    633
    media_image1.png
    Greyscale


As to claim 2, Butler discloses the gas turbine nozzle has an integrated nozzle structure in which two of the nozzles are formed integrally through the inner endwall and the outer endwall (Fig 4).
As to claim 3, Butler discloses the digging area is formed between two of the nozzles (Shown for the lower platform in Figures 1,3; however the upper platform is shown in Figure 2 but the specification discloses that this will effectively show how it would be represented in the lower platform as well. As such it is shown that the dig is between vanes as shown at the 159 pathway and 157 wall of the vane region in the figures).
As to claim 4, Butler discloses the digging area has a radial depth that has a value ranging from one-half to one-third of a thickness of a central portion of the inner endwall body (Fig 1 shows that the range of 147 depth in 150 is from half to less than one half when considering the 153 ridges).
As to claim 5, Butler does not expressly disclose the inner endwall body has one or more cooling channels to cool a range from a front end portion of the inner endwall body to a base portion of the upstream connection portion.
Porter discloses the inner endwall body has one or more cooling channels (226) to cool a range from a front end portion of the inner endwall body (204) to a base portion of the upstream connection portion (Fig 3,Fig 4).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Butler to further include the inner endwall body has one or more cooling channels to cool a range from a front end portion of the inner endwall body to a base portion of the upstream connection portion using the teachings of Porter to further supply cooling air to the cooling cavity as well as cool the edges of the platform not immediately in contact with the cavity.
As to claim 6, Butler does not expressly disclose the inner endwall body has one or more cooling channels to cool a range downstream from the downstream connection portion.
Porter discloses the inner endwall body has one or more cooling channels (228 aft) to cool a range downstream from the downstream connection portion (Fig 3,4).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Butler to further include the inner endwall body has one or more cooling channels to cool a range downstream from the downstream connection portion using the teachings of Porter to further supply cooling air to the cooling cavity as well as cool the edges of the platform not immediately in contact with the cavity.
As to claim 7, Butler discloses the one or more cooling channels are formed in a range from a side face of the digging area to a rear end portion of the inner endwall body (as taught in combination with Porter above, Porter: 228 Fig 3,4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746